Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2022 was filed after the mailing date of the Notice of Allowance on 5/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The Waddell (US 4859536 A) reference cited in the IDS filed 8/9/2022 describes deposition of hydrogenated germanium carbide, then hydrogenated germanium, then another hydrogenated germanium carbide layer, and then a hydrogenated carbon layer by chemical vapor deposition; however, this reference does not teach the claimed limitation of “at least four alternating layers of germanium and carbon” that is not hydrogenated and the additional hydrogenation of the germanium deposited on the substrate after deposition. Additionally, Propst (US 5425983 A) teaches a first layer of germanium, second layer of carbon, third layer of germanium, and a fourth layer of carbon (at least four alternating layers of germanium and carbon), but fails to teach the carbon is deposited by sputtering without hydrogenation as well as hydrogenating at least one germanium layer after deposition with a separate plasma processing device. Furthermore, the aforementioned references cannot be combined with the previously cited references to arrive at the claimed invention, as amended in the examiner’s amendment mailed 5/17/2022, requiring the first and second magnetron sputtering devices and the at least one movable mount are configured to repeat the deposition of germanium and carbon such that at least four alternating layers of germanium and carbon are formed, wherein the apparatus further comprises at least one plasma processing device configured to direct hydrogen ions towards the mount, resulting in hydrogenation of at least one germanium layer. Therefore, the claims are still allowable in view of the new IDS.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797